In an action to recover damages for *815medical malpractice, the defendant New York City Health and Hospitals Corporation (Woodhull Medical and Mental Health Center) appeals from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated June 18, 2004, as denied that branch of its cross motion which was for leave to renew that branch of the plaintiffs’ motion which was for leave to serve a late notice of claim on behalf of the plaintiff Andrew Medina, nunc pro tunc.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying that branch of the cross motion of the defendant New York City Health and Hospitals Corporation (Woodhull Medical and Mental Health Center) which was for leave to renew, as it was not based upon new facts which would have changed the prior determination (see CPLR 2221 [e] [2]; Kaufman v Kunis, 14 AD3d 542 [2005]; cf. Schwartz v Montefiore Hosp. & Med. Ctr., 305 AD2d 174, 176 [2003]). Florio, J.P., Crane, Ritter and Lifson, JJ., concur.